Citation Nr: 1817106	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  12-00 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a lumbosacral spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Marsh II, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 2007 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a Mach 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This matter was remanded by the Board in October 2015 for further development. The requested development has been completed insofar as possible and complies with the directives of the Board remand. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998). The matter is now ready for appellate review.


FINDING OF FACT

The Veteran's lumbosacral spine disability is not causally or etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for a lumbosacral spine disability are not met. 38 U.S.C.. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II. Service Connection

Service connection is granted for disability resulting from disease or injury that was incurred in service or pre-existing disease or injury aggravated by active service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017). Additionally, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2017). 

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement). See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a) (2017).

The Veteran contends that he incurred a lumbosacral spine disability during active service. He specifically contends that he hit his back on a bunk bed during active service, and this in-service injury led to his current lumbosacral spine disability.

The Veteran's service treatment records confirm that he was treated in June 2007 for a backache after hitting his back on a bunkbed. The records indicate that the Veteran had a painful lesion on his back that was treated with an ibuprofen and antibiotics. The record is absent for any other treatments and complaints of the lumbosacral spine during service or post-service.

The Board notes that the Veteran was afforded a VA examination in November 2011, which was subsequently found to be inadequate by an August 2016 Board remand. Accordingly, the November 2011 examination is of no probative value and will not be relied on in adjudicating this appeal.

On remand, the Veteran was afforded a VA examination in November 2016. The examiner diagnosed the Veteran with chronic lumbar strain. In rendering a negative medical opinion, the examiner reasoned that the Veteran's in-service injury was not consistent with that which would produce mechanical low back pain or lumbar strain. The examiner noted that a back injury of sufficient severity could possibly lead to a chronic back disorder through disc herniation, fracture, or the development of premature arthritis; all of which the Veteran does not suffer from. Additionally, the examiner cited the lack of follow-up complaints in service and post-service. Ultimately, the examiner opined that the Veteran has back strain which is typically due to overuse, and there is no evidence to indicate a chronic disability with an origin specifically from his year of military service.

Here, the examiner has the medical knowledge to express a competent opinion, and upon review of the Veteran's specific history and applicable medical principles, determined that there was no evidence that the lumbar spine disability is causally or etiologically related to active service. The opinion is accurate, fully articulated, and contains sound reasoning that is not contradicted by the medical record. Therefore, the Board affords high probative value to the November 2016 medical opinion.

The Board notes the Veteran's contentions that he has experienced back pain since service. While the Veteran is competent to report his symptoms both current and past, as a lay person, he is not competent to associate his lumbar spine disorder to his service. That is, the Veteran is not competent to opine on matters such as the etiology of his current lumbar spine disability. Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person. In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contentions with regard to a nexus between his lumbar spine disability and service are of minimal probative value and outweighed by the objective evidence of record which is absent a finding of such. See also 38 C.F.R. § 3.159(a)(1) (2017) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a nexus.

The greater weight of the evidence is against the Veteran's lumbar spine disability claim. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Service connection for a lumbosacral spine disability is denied.


____________________________________________
K. J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


